Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
A:  Figures 22-24
B:  Figures 25A-29
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, the mutually exclusive characteristic at least including the configuration of the apertures/passage for passage of the tether. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Vamsi Kakarla on 7/19/2022 a provisional election was made without traverse to prosecute the invention of species A, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “a threaded locking cap placeable within the opening” is unclear.  “An opening is first recited in claim 1.  Claim 10 introduces “an opening” in the body of the pedicle screw assembly, but in line 8, it is unclear which opening “the opening” is referring to- the opening of claim 1, or the opening of claim 10.  Please clarify.  
Regarding claim 12, the limitation “the threaded locking cap is disposed within the opening” is unclear because it is not clear whether “the threaded locking cap” is the locking cap of claim 8, or the locking cap of claim 10.  It is also not clear whether “the opening” is the opening of claim 1, or the opening of claim 10.
Regarding claim 13, the limitation “the threaded locking cap” is unclear because it is not clear whether “the threaded locking cap” is the locking cap of claim 8, or the locking cap of claim 10.  
The office suggests amending the threaded locking cap and the opening of claim 10 to be a second threaded locking cap and a second opening in order to overcome these rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Johns (Pub. No. US 2009/0248077 A1).
Regarding claims 1 and 3-13, Johns discloses a sublaminar band clamp system (figure 1) comprising: a body 105 (figures 1 and 9-11) comprising: a curved portion (illustrated in figure 10C), first and second portions 20, 22 extending from the curved portion, each of the first and second portions20, 22 comprising an aperture 54, 40, respectively, positioned adjacent to the curved portion (figure 10A); wherein distal ends of the first and second portions 20, 22 form an opening (illustrated in figure 10A) that extends to the curved portion.  The system further comprises a sublaminar band 14 extending through the apertures 54, 40 (figure 10C).  First and second portions of the sublaminar band 14 are in a stacked configuration (figure 10C).  The system further comprises a spinal rod 104 that extends through the opening (figure 10C).  The spinal rod 104 is positioned adjacent to the curved portion (figure 10C).  The spinal rod 104 contacts the sublaminar band 14 (figure 10C).  The system further comprises a threaded locking cap 106 disposed within the opening (figure 10C).  The spinal rod 104  is positioned between the sublaminar band 14 and the threaded locking cap 106 (figure 10C).  The system further comprises a pedicle screw assembly 102 comprising: a body 112 comprising: a curved portion, first and second portions extending from the curved portion (illustrated in figure 2); wherein distal ends of the first and second portions form an opening that extends to the curved portion (illustrated in figure 3); a threaded locking cap 106 placeable within the opening; and a pedicle screw 108 extending through the curved portion (figure 3).  The spinal rod 104 extends through the opening of the pedicle screw assembly (figure 1).  The threaded locking cap 106 is disposed within the opening (figure 1).  The spinal rod 104 is positioned between the threaded locking cap 106 and the curved portion of the pedicle screw assembly (figure 1).

    PNG
    media_image1.png
    795
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    850
    media_image2.png
    Greyscale

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (Pub. No. US 2014/0257400 A1).
Regarding claims 1-3, and 5-9, George discloses a sublaminar band clamp system 200 comprising: a body 200 comprising: a curved portion (illustrated in figure 5B), first and second portions 202, 204 extending from the curved portion, each of the first and second portions comprising an aperture 214, 216 (figures 5A and 5B) positioned adjacent to the curved portion; wherein distal ends of the first and second portions form an opening (illustrated in figure 5B) that extends to the curved portion.  The first and second portions are threaded (paragraph 0044).  The system further comprising a sublaminar band 60 extending through the apertures 214, 216 (paragraph 0044).  The system further comprising a spinal rod 80 that extends through the opening (paragraph 0044).  The spinal rod 80 is positioned adjacent to the curved portion (paragraph 0044).  The spinal rod 80 contacts the sublaminar band 60 (paragraph 0044).  The system further comprises a threaded locking cap “set screw” disposed within the opening (paragraph 0044).  The spinal rod 80 is positioned between the sublaminar band 60 and the threaded locking cap “set screw” (paragraph 0044).

    PNG
    media_image3.png
    790
    728
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773